UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Argued March 27, 2006
                               Decided April 5, 2006

                                      Before

                      Hon. RICHARD D. CUDAHY, Circuit Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

Nos. 05-3281 & 05-3401
                                             Appeals from the United States
UNITED STATES OF AMERICA,                    District Court for the Southern
    Plaintiff-Appellee,                      District of Illinois.

      v.                                     No. 3:04CR30053

NATHAN MOORE and                             David R. Herndon,
NATASHA MOORE,                               Judge.
    Defendants-Appellants.

                                    ORDER

       These two cases raise the same issues and so we have consolidated them for
decision. The Moores obtained lines of credit with thirteen vendors of DVD’s and
books by posing as representatives for a fictitious company and providing fake
credit references. They then used the lines of credit to obtain over $160,000 worth
of merchandise that they never paid for, but sold for cash. The Moores intended to
defraud the vendors of another $130,000. Nathan and Natasha both pleaded guilty
to conspiring to commit mail fraud, 18 U.S.C. §§ 1341 & 1349, and were sentenced
under advisory guidelines: Nathan to 41 months’ imprisonment and Natasha to 33
months’ imprisonment. They were also ordered to pay, jointly and severally,
restitution totaling $132,425. On appeal each of the Moores argues that the district
court did not follow the proper procedure for imposing sentence after United States
Nos. 05-3281 & 05-3401                                                            Page 2

v. Booker, 543 U.S. 220 (2005), and that their prison sentences are unreasonable.
We affirm.

                                  I. BACKGROUND

       In sentencing each defendant the district court began by acknowledging
Booker’s holding that the sentencing guidelines are advisory, and then went on to
calculate the applicable guidelines range. Based on the stipulated intended loss,
the court added 12 levels to the base offense level of six. See U.S.S.G. § 2B1.1(a),
(b)(1)(G). The court then applied a two-level increase because there were more than
10 victims, see id. § 2B1.1(b)(2)(A), another two-level increase because the fraud
involved posing as an educational institution, see id. § 2B1.1(b)(7)(A), and a two-
level decrease for acceptance of responsibility, see id. § 3E1.1(a), resulting in a total
offense level of 20 for each defendant. Given Nathan’s criminal history category of
III and Natasha’s criminal history category of I, the guidelines yielded him a 41- to
51-month imprisonment range and her a 33- to 41-month imprisonment range.

       In each case the court acknowledged its discretion to impose a non-guidelines
sentence and heard the parties’ arguments on their appropriate sentences in light of
the sentencing factors set out in 18 U.S.C. § 3553(a). Nathan and Natasha each
argued that the court should sentence them to probation to allow them to care for
their minor son and to begin paying restitution immediately to their victims. In
each case the court noted its sentencing latitude before concluding that the
seriousness of the crime, their recidivism, and the need for deterrence made a low-
end guidelines sentence appropriate for each. Nevertheless, to address their
concern for their son, the court initially stayed execution of Natasha’s prison
sentence until the end of Nathan’s prison sentence, and to address their stated
concern for their victims the court ordered Natasha to begin paying restitution
immediately. However, the court later lifted the stay on Natasha’s motion; she had
concluded that “a delay in her incarceration would impact their child more
dramatically as he becomes more mature then it would presently.”

                                    II. ANALYSIS

       On appeal, Nathan and Natasha both assert that the district court did not
follow the proper procedure for imposing sentence post-Booker. Nathan contends
that the court “failed to adequately consider” his “personal history” and obligation
to pay restitution. Natasha contends that the court ignored her “family situation,”
lack of “significant criminal history,” and obligation to pay restitution, and
considered only the need to teach her a lesson.

       In sentencing a defendant after Booker, courts in this circuit must first
calculate the applicable advisory guidelines range, United States v. Alburay, 415
Nos. 05-3281 & 05-3401                                                        Page 3

F.3d 782, 786 (7th Cir. 2005), then consider the factors in 18 U.S.C. § 3553(a),
United States v. Re, 419 F.3d 582, 583 (7th Cir. 2005), and, finally, “articulate the
factors that determined” the chosen sentence, United States v. Dean, 414 F.3d 725,
729 (7th Cir. 2005). Whether the district court properly followed this procedure is a
question of law we review de novo. United States v. Wesley, 422 F.3d 509, 512 (7th
Cir. 2005).

       The district court followed the post-Booker sentencing procedure. First, the
court properly calculated each defendant’s applicable guidelines range. No one
disputes this. Next, the court heard each side’s position on the bearing of the
§ 3553(a) factors. Finally, the court determined that a guidelines sentence was
reasonable based on the seriousness of the crime, the need to deter the Moores and
others, and the fact that both were repeat offenders. The court did not ignore their
§ 3553(a) arguments but, rather, specifically responded to them by staggering their
terms of imprisonment so that their son would not be left unattended and ordering
Natasha to immediately pay restitution to her victims until her term commenced.
Nothing more was required of the district court. See United States v. George, 403
F.3d 470, 472-73 (7th Cir. 2005) (judges need not recite the bearing of each
§ 3553(a) factor).

       The Moores next argue that their sentences are unreasonable. Sentences like
theirs within a properly calculated guidelines range are presumed reasonable.
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Each contends that
the presumption in Mykytiuk was wrongly established. They suggest that “[t]he
Sentencing Guidelines and policy statements of the Sentencing Commission are just
two of the ten enumerated categories of factors [under 18 U.S.C. § 3553(a)] which a
court must consider,” and therefore the presumption of reasonableness
impermissibly assigns greater weight to certain factors. The Moores attempt to find
support in United States v. Crosby, 397 F.3d 103, 115 (2d Cir. 2005) (rejecting rule
that sentence within guidelines range is per se reasonable), and United States v.
Winters, 416 F.3d 856, 861 (8th Cir. 2005) (rejecting argument “that the range of
reasonableness is essentially co-extensive with the Guidelines range”), though
Nathan acknowledges that both cases reject a per se rule rather than a rebuttable
presumption.

       A majority of circuits have followed this court in presuming that properly
calculated guidelines sentences are reasonable. See United States v. Kristl, 437
F.3d 1050, 1054 (10th Cir. 2006); United States v. Moreland, 437 F.3d 424, 433 (4th
Cir. 2006); United States v. Williams, 436 F.3d 706, 708 (6th Cir. 2006); United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States v. Talley, 431
F.3d 784, 788 (11th Cir. 2005) (“[O]rdinarily we would expect a sentence within the
Guidelines range to be reasonable.”); United States v. Tobacco, 428 F.3d 1148, 1151
(8th Cir. 2005). Only one circuit has expressly declined to apply the presumption.
Nos. 05-3281 & 05-3401                                                         Page 4

See United States v. Cooper, 437 F.3d 324, 331-32 (3d Cir. 2006) (rejecting the
Mykytiuk presumption as unnecessary because defendant bears burden of showing
unreasonableness).

        Last, Nathan and Natasha argue that they can rebut the presumption of
reasonableness because, in their view, the sentences are longer than necessary to
fulfill the requirements of § 3553(a). Both characterize their prison sentences as
unreasonably severe in light of their “family situation” and “personal history,” see
18 U.S.C. § 3553(a)(1), the improbability of reoffending, see id § 3553(a)(2)(c), and
their obligation to pay restitution, see id § 3553(a)(7). Specifically, Natasha
maintains that she lacks “significant criminal history,” and both state that nobody
else can care for their son. Natasha further suggests that she is unlikely to reoffend
because her infant child recently passed away and she has “los[t] connection” with
her surviving son due to her incarceration. Nathan ventures that the guidelines
“effectively overrepresented his criminal history” by raising his criminal history
category two levels for a single DWI offense. Finally, each adds, while imprisoned
they can’t pay the ordered restitution.

       These arguments are based on a failure to appreciate the standard of review.
Though a defendant can rebut the presumption that her sentence is reasonable by
showing that “her sentence is unreasonable when measured against the factors set
forth in 18 U.S.C. § 3553(a),” Mykytiuk, 415 F.3d at 608; see also United States v.
Jordan, 435 F.3d 693, 696 (7th Cir. 2006), review is extremely deferential, and we
will not vacate a sentence just because another sentence would also be reasonable,
United States v. Lopez, 430 F.3d 854, 856-57 (7th Cir. 2005). Neither Nathan nor
Natasha has pointed to anything so compelling about their circumstances that
would require the district judge to impose a sentence below the guidelines range.

                                III. CONCLUSION

     For the foregoing reasons, the sentences imposed by the district court are
AFFIRMED.